Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 4, 2020 has been entered.
 
Detailed Action
	This action is in response to the papers filed September 4, 2020. 

Amendments
           Applicant's amendments, filed September 4, 2020, is acknowledged. Applicant has cancelled Claims 4-5, and amended Claims 1 and 3.
	Claims 1-3 and 6-9 are pending and under consideration.

Priority
This application is a 371 of PCT/JP2018/007559 filed on February 28, 2018. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). While a certified copy of the foreign patent application Japan 2017-083741 filed on April 20, 2017 is provided with the instant application, a certified English translation of said foreign patent application has not been provided.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1. 	The prior rejection of Claims 1-2, 4, and 6-8 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more without significantly more is withdrawn in light of Applicant’s amendment to independent Claim 1 to cancel recitation of “observing”, replacing the step with “culturing”, which the Examiner finds persuasive. 

	 
Claims 3 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more without significantly more. 
With respect to Step 1, the claim is directed to a process, which is a statutory category of invention (Step 1: YES).
With respect to Step 2A, prong one, the judicial exception, Claim 3 recite(s) a method for evaluating a sebum production-regulating (promoting or inhibiting) action of a test substance, the method comprising the steps of: 
i) culturing a first sebaceous-gland-structure suspended in a medium that does not contain a test substance; 
ii) culturing a second sebaceous-gland-structure suspended in a medium that does contain a test substance; 
iii) determining at least one of three dynamic conditions; and 
iv) evaluating said at least one dynamic condition by comparing said dynamic condition from the culture of (i) with the culture of (ii). 
The step of “determining” is considered to be directed to the judicial exception of an abstract idea, e.g. mental process or concept performed in the human mind, which includes observation, evaluation, judgment, and opinion. 
The step of “evaluating”, which requires a step of comparing observations of culture (i) to culture (ii), is/are also considered to be directed to the judicial exception of an abstract idea, e.g. mental process or concept performed in the human mind, which includes observation, evaluation, judgment, and opinion. Here, too, the preamble itself, “method for evaluating” is, itself, directed to the judicial exception of an abstract idea, mental process, evaluation, judgment, and opinion performed by the human mind.
Determining the number of cells (first and third dynamic conditions) is mere counting, which is mental process performed in the human mind, which includes observation, evaluation, judgment, and opinion.
Determining the differentiation speed (second dynamic conditions) is also mere counting cells at a first timepoint, counting cells at a second timepoint, and comparing the two numbers, each of which is mental process performed in the human mind, which includes observation, evaluation, judgment, and opinion.


With respect to Step 2A, prong two, the claim does not recite additional elements that integrate the judicial exception into a practical application. 
The “determining” judicial exception is not integrated into a practical application because the step of determining at least one dynamic of a first sebaceous-gland-structure culture and/or a second sebaceous-gland-structure culture merely requires the ordinary artisan to look at, and think about, a phenotype of the corresponding first and second sebaceous-gland-structure cultures in response to a test substance, and thus is essentially equivalent to “apply it”, implementing the abstract idea(s) which includes observation, evaluation, judgment, and opinion. The step of determining is recited at a high level of generality, and does not link the judicial exception to a particular technological field of use, e.g. confocal microscopy or atomic force microscopy.
The “evaluating” judicial exception is not integrated into a practical application because the step of evaluating a first sebaceous-gland-structure culture (step (a)) as compared to a second sebaceous-gland-structure culture (step (b)) merely requires the ordinary artisan to look at the corresponding first and second sebaceous-gland-structure cultures, and think about any perceived differences, and thus is essentially equivalent to “apply it”, implementing the abstract idea(s) which includes observation, evaluation, judgment, and opinion. The step of evaluating is recited at a high level of generality, and does not link the judicial exception to a particular technological field of use, e.g. a specific molecular assay, use of specific antibodies, etc…. 
The recited parameters to evaluate (i)-(ii) merely recite possible differences, e.g. cell number (i) and (iii)) and/or rate of cell differentiation (ii). However, these parameters are recited at a high level of generality, “differentiation marker”, “cell number”. 
The claims do not recite, nor does the specification disclose, a specific cell number in the outermost layer of a sebaceous gland (i) that necessarily, sufficiently, and objectively relates to an increase or decrease in sebum production. Rather, the cell number is recited at a high level of generality. 
The claims do not recite, nor does the specification disclose, a specific speed of differentiation of an undifferentiated basal cell into a mature sebocyte (ii) that necessarily, 
The claims do not recite, nor does the specification disclose, a specific number of disintegrated mature sebocytes present near a central part of a sebaceous gland (iii) that necessarily, sufficiently, and objectively relates to an increase or decrease in sebum production. Rather, the cell number is recited at a high level of generality. 
Claim 3 recite(s) a method for evaluating a sebum production-regulating (promoting or inhibiting) action of a test substance. Thus, on its face, the positively recited judicial exceptions of “determining” and “evaluating” are not considered to integrate the method of evaluating into a practical application because they merely link the use of the judicial exceptions to a particular technological environment or field of use, to wit, tissue culture. The recited evaluating limitations are directed to both conditions (increase or decrease) in response to the test substance. The claim does not recite additional elements, e.g. what is to be done with the test substance that fulfills indices 1A, 2A, or 3A, or alternatively, fulfills indices 1B, 2B, or 3B. Neither the test substance which increases sebum production, nor the test substance which decreases sebum production, are actually transformed into a cosmetic or therapeutic compound for the treatment of a specific disease/disorder. All that is required is to evaluate the culture.
Therefore, it is considered that the claim does not recite additional elements that integrate the judicial exception(s) into a practical application (Step 2A, prong two: NO).
With respect to Step 2B, the claimed recitations of “determining” and “evaluating” does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as evidenced by Nippon (JP-05-268949, October 19, 1993; of record in IDS), those of ordinary skill in the art have long-recognized and successfully practiced the scientific and technical concept of observing the resulting cultured sebaceous-gland-structure in tissue culture, e.g. “by a microscope” [0029]. Furthermore, Perrier et al (U.S. 2004/0096815) disclosed that those of ordinary skill in the art have long-recognized and successfully practiced the scientific and technical concept of observing the differences between a first cell culture treated with a test substance as compared to a second, reference, cell culture not treated with said test substance (Table V), wherein said cell culture may comprise sebaceous glands ([0047, 110], claim 55). Thus, the claimed recitations of “determining” and “evaluating” the (a) and (b) cell cultures and phenotypic differences in response to a test substance or agent does not add a 
Thus, the claim is not considered to recite additional elements that amount to significantly more than the judicial exception itself (Step 2B: NO).
Dependent Claim 9 is included in the basis of the rejection because it does not correct the primary deficiency of the independent claim.

Response to Arguments
Applicant argues that the culturing step is not well-understood, routine, or conventional, and thus adds something significantly more than the mental process of the claims. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The instant claims fail to recite any particular culturing step, and Applicant fails to clearly articulate what exact element of the recited culturing step is not well-understood, routine, or conventional. Rather, as evidenced by Perrier et al (U.S. 2004/0096815), those of ordinary skill in the art have long-recognized and successfully practiced the scientific and technical concept of observing the differences between a first cell culture treated with a test substance as compared to a second, reference, cell culture not treated with said test substance (Table V), wherein said cell culture may comprise sebaceous glands ([0047, 110], claim 55). Thus, the culturing steps, including those steps in which a test agent is present, are merely extra-solution activity to the judicial exception, that is to say, in order to arrive at a comparison of cell cultures for which the ordinary artisan is perform the abstract thinking. 

Applicant argues that the claimed invention offers the excellent feature that the dynamics of a sebaceous gland in a living body can be accurately observed, plus the excellent feature that one skilled in the art may accurately determine whether or not a test substance is a sebum production regulating substance.
natural phenomenon or law of nature, to wit, the amount of sebum produced or suppressed in response to the test substance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3. 	The prior rejection of Claims 4-5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

4. 	The prior rejection of Claims 1-3, and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s cancellation of Claims 4-5 which affected the indefinite interpretations of the structural elements of the sebaceous-gland-structure that is to be cultured, which the Examiner finds persuasive. 
The specification discloses that the sebaceous-gland-structures comprise a sebaceous gland, a hair, a hair follicle enclosing the hair, and epidermis [0011]. 

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 3 recite the step of culturing a sebaceous-gland-structure under a condition of being suspended in a medium, 
wherein the sebaceous-gland-structure comprises a sebaceous gland, a hair, a hair follicle enclosing the hair, and epidermis, 
wherein the sebaceous-gland-structure is derived from a skin tissue, 
wherein the skin tissue comprises dermis and subcutaneous tissue, and 
wherein the dermis and the subcutaneous tissue have been removed from at least some positions of the skin tissue, so that at least some portions of the sebaceous gland are exposed to outside. 
The claims are considered indefinite because while it is clear that the sebaceous-gland-structure comprising a sebaceous gland, a hair, a hair follicle enclosing the hair, and epidermis is to be cultured and suspended in the medium, it is unclear if the dermis and subcutaneous tissues are also required to be suspended in the culture medium. 
The subsequent ‘wherein’ clauses …derived from skin tissue…have been removed…” can be interpreted as product-by-process steps of how the sebaceous-gland-structure comprising a sebaceous gland, a hair, a hair follicle enclosing the hair, and epidermis are obtained from the dermis and subcutaneous tissue, and thus the dermis and subcutaneous skin tissue is not present within the culturing step. 
Alternatively, the ‘wherein clauses’ may also be interpreted to merely recite the means by which “at least some portions of the sebaceous gland are exposed to outside”, and thus the skin tissue comprising dermis and subcutaneous tissue are, in fact, required to be present in the culturing step. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent, to wit, the required structural element(s) that is being cultured under a condition of being suspended in a medium.

Appropriate correction is required. 

6. 	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites a step of removing all or part of a portion of the dermis and a portion of the subcutaneous tissue from an isolated skin tissue in order to obtain the sebaceous-gland-structure. Such is not considered to further limit the independent Claim 1 because at least a part of a portion of both the dermis and subcutaneous tissue has necessarily already been removed from the skin tissue comprising dermis and subcutaneous tissue in order to obtain the sebaceous-gland-structure prior to the culturing step performed in the method of the independent claim. Furthermore, to the extent that independent Claim 1 is directed to the sebaceous gland structure alone, it is axiomatic that all of the dermis and subcutanaeous tissue from an isolated skin tissue has been removed. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

7. 	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites the steps of evaluating: 
	i) the number of cells containing sebum in an outermost layer; 
	ii) the differentiation speed of basal (syn. undifferentiated) cells into mature sebocytes; and 
	iii) the number of disintegrated mature sebocytes present near a central part of the sebaceous gland. 

Ridden et al (J. Cell Science 95: 125-136, 1990) evidences that the sebaceous gland is composed of a plurality of lobules (Figure 1), each of which have their own structures. Thus, as a first matter, it is unclear what anatomical/histological reference point from which “an outermost layer” and/or “near a central part” is to be objectively determined. Is Applicant referring to the center of the entire sebaceous gland structure, or the center of a given lobule? 
Ridden et al teach that the outermost layer of a sebaceous gland lobule is composed of undifferentiated cells (Figure 1a, “udc”), that the central region is composed of the mature (differentiated) sebocytes that produce sebum (Figure 1a, “mc”), and that partially differentiated cells (“pdc”) exist between the outermost layer and the central region. See also, e.g. Figure 2d. Ridden et al evidence that the sebaceous gland lobules is composed of a continuous spectrum of cells distributed across and within the area and volume of the lobule structure. Thus, it is unclear what subdomain the sebaceous gland lobule continuous spectrum of cells objectively constitutes “near a central part”, as opposed to a subdomain that is not “near” a central part. What histologic subdomain of the entire gland, or an entire lobule, constitutes “outermost”, as opposed to a histologic subdomain that is objectively not “outermost”? The phrase “an outermost layer” denotes that a plurality of ‘outermost’ layers exist. Thus, it is unclear which one of the plurality of outermost layers of the continuous spectrum of cells distributed across and within the area and volume of the lobule structure is to be chosen in which to count the number of cells containing sebum, as opposed to an outermost layer for which the ordinary artisan may count the number of cells containing sebum, yet not infringe upon Applicant’s patent?
The terms “an outermost layer” and “near a central part” in the claim are relative terms and are considered arbitrary and subjective determinations. 
The instant claims as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
8. 	The prior rejection of Claim(s) 3 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Guy et al (J. Invest. Dermatol. 106: 454-460, 1996) is withdrawn in light of Applicant’s amendment to the independent claim requiring that the sebaceous-gland-structure comprising a sebaceous gland, a hair, a hair follicle enclosing the hair, and epidermis, a limitation that Guy et al do not teach. 

9. 	The prior rejection of Claim(s) 1, 4, and 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by Sanders et al (Br. J. Dermatol. 131: 166-176, 1994) is withdrawn in light of Applicant’s amendment to the independent claim requiring that at least a portion of the sebaceous gland is exposed to the outside, a limitation not taught by Sanders et al (Figure 2, legend, “not apparent is the sebaceous gland which is enveloped within the …connective tissue sheath that surrounds the pilosebaceous unit.”)
	
10. 	The prior rejection of Claim(s) 1, 4, and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (Exp. Dermatol. 16: 37-44, 2006) is withdrawn in light of Applicant’s amendment to the independent claim requiring that at least a portion of the sebaceous gland is exposed to the outside, a limitation not taught by Lu et al. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11. 	The prior rejection of Claim(s) 1, 4, and 6-8 under AIA  35 U.S.C. 103 as being unpatentable over Sanders et al (Br. J. Dermatol. 131: 166-176, 1994) is withdrawn in light of Applicant’s amendment to the independent claim requiring that at least a portion of the sebaceous gland is exposed to the outside, a limitation not taught by Sanders et al (Figure 2, legend, “not apparent is the sebaceous gland which is enveloped within the …connective tissue sheath that surrounds the pilosebaceous unit.”)

12. 	The prior rejection of Claim(s) 2 under AIA  35 U.S.C. 103 as being unpatentable over Sanders et al (Br. J. Dermatol. 131: 166-176, 1994), as applied to Claims 1, 4, and 6-8 above, and in further view of Kellum et al (Arch. Dermatol. 93(5): 610-612, 1966) is withdrawn in light of Applicant’s amendment to the independent claim requiring that the sebaceous-gland-structure comprising a sebaceous gland, a hair, a hair follicle enclosing the hair, and epidermis. Kellum et al taught the step of separating the sebaceous gland from the pilosebaceous unit comprising the hair, hair follicle enclosing the hair, and epidermis prior to the culturing step. 

13. 	The prior rejection of Claim(s) 3, 5, and 9 under AIA  35 U.S.C. 103 as being unpatentable over Sanders et al (Br. J. Dermatol. 131: 166-176, 1994) and Kellum et al (Arch. Dermatol. 93(5): 610-612, 1966), as applied to Claims 1, 2, 4, and 6-8 above, and in further view of Hwang et al (Int. J. Mol. Medicine 29: 195-201, 2012), Davidson et al (J. Anatomy 86 (Pt. 4): 342-356, 1952), and Guy et al (J. Invest. Dermatol. 106: 454-460, 1996) is withdrawn for reasons discussed above. 

 	Claim(s) 1-2 and 7-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Philpott et al (Dermatologic Clinics 14(4): 595-607, 1996) in view of Kellum et al (Arch. Dermatol. 93(5): 610-612, 1966; of record), Xia et al (J. Invest. Dermatol. 93: 315-321, 1989), Narisawa et al (J. Invest. Dermatol. 103: 191-195, 1994), and Michel et al (In Vitro Cell Dev. Biol.—Animal 35:318-326, 1999).
Determining the scope and contents of the prior art.
With respect to Claim 1, Philpott et al is considered relevant prior art for having taught a method of culturing a whole pilosebaceous unit, which is a sebaceous-gland-structure comprising a sebaceous gland, a hair, a hair follicle enclosing the hair, and epidermis (Figure 6). Philpott et al taught that the pilosebaceous unit comprises the sebaceous gland and hair follicle (pg 597, col. 1), whereby the pilosebaceous units were maintained free-floating (syn. partially immersed, partially exposed to outside) in culture medium, and whereby sebaceous gland morphology was maintained in vitro (pg 600, col. 1). 
Figure 6 photograph does not clearly identify where the sebaceous glands are located in the isolated pilosebaceous unit, and thus Figure 6 does not clearly teach whether or not at least a portion of the sebaceous gland is, in fact, exposed to the outside. 

However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 1, Kellum et al is considered relevant prior art for having taught the isolation of a pilosebaceous structure (syn. sebaceous-gland-structure) derived from a skin tissue, in which all of the dermis and subcutaneous tissue have been removed from the skin tissue to obtain the pilosebaceous structure (pg 610, Figure 1; pg 611, col. 1, “epidermis with the pilosebaceous structures…separated…from the dermis”), wherein said pilosebaceous structure comprises sebaceous gland, hair, hair follicle, and epidermis (Figure 3), wherein at least some portions of the sebaceous gland are exposed to the outside (Figure 1a).  Kellum et al taught the pilosebaceous structure should remain attached to the epidermis, and that the sebaceous cellular function should be preserved so that metabolic studies can be performed (pg 611, col. 2), detaching the sebaceous glands from the sebaceous-gland-structure just prior to placing the glands into lipid extraction buffer or another storage medium (pg 611, col. 1, “forceps were used…during the removal of the sebaceous gland….isolated sebaceous glands were immediately 

Narisawa et al is considered relevant prior art for having taught the isolation of a sebaceous-gland-structure comprising a sebaceous gland, a hair, a hair follicle enclosing the hair, and epidermis, wherein at least some portions of the sebaceous gland are exposed to the outside (e.g. Figures 4a-b). 
Xia et al is considered relevant prior art for having taught a method of culturing human sebaceous glands in vitro, the method comprising the step of isolating a sebaceous-gland-structure comprising a sebaceous gland, a hair, and a hair follicle enclosing the hair, wherein at least some portions of the sebaceous gland are exposed to the outside (Figure 1a). However, Figure 1a does not clearly identify whether or not the sebaceous gland structure also comprises a portion of epidermis. 
Michel et al is considered relevant prior art for having taught a method of culturing human sebaceous glands in vitro, the method comprising the step of isolating a sebaceous-gland-structure comprising a sebaceous gland, a hair, a hair follicle enclosing the hair, and epidermis, wherein at least some portions of the sebaceous gland are exposed to the outside (e.g. Figure 1). 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in anatomy and cell culture methods. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first sebaceous-gland-structure comprising a sebaceous gland, a hair, a hair follicle enclosing the hair, and epidermis, wherein it is not clearly shown that at least a portion of a sebaceous gland is exposed to the outside with a second sebaceous-gland-structure comprising a sebaceous gland, a hair, a hair follicle enclosing the hair, and epidermis, wherein at least a portion of a sebaceous gland is exposed to the outside, in a method of culturing sebaceous-gland-structure comprising a sebaceous gland, a hair, a hair follicle enclosing the hair, and epidermis, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the sebaceous-gland-structure of Philpott et al comprising a sebaceous gland, a hair, a hair follicle enclosing the hair, and epidermis, wherein it is not clearly shown that at least a portion of a sebaceous gland is exposed to the outside by removing at least a portion of a sebaceous gland is exposed to the outside, as taught by Kellum et al, Narisawa et al, Xia et al, and Michel et al, in a method of culturing sebaceous-gland-structure comprising a sebaceous gland, a hair, a hair follicle enclosing the hair, and epidermis, with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 2, Philpott et al taught the step of removing all or a part of the portion of each of the dermis and the subcutaneous tissue from an isolated skin tissue to obtain the sebaceous-gland-structure (pg 600, col. 1; Figure 6).
Kellum et al taught the step of removing all or a part of the portion of each of the dermis and the subcutaneous tissue from an isolated skin tissue to obtain the sebaceous-gland-structure (pgs 610-611, Materials and Methods; Figures 1 and 3).
Narisawa et al taught the step of removing all or a part of the portion of each of the dermis and the subcutaneous tissue from an isolated skin tissue to obtain the sebaceous-gland-structure (pg 191, col. 2, Materials and Methods; Figure 4). 

Michel et al taught the step of removing all or a part of the portion of each of the dermis and the subcutaneous tissue from an isolated skin tissue to obtain the sebaceous-gland-structure (pg 319, col. 2, Materials and Methods; Figure 1). 
With respect to Claim 7, Philpott et al taught whereby the pilosebaceous units were maintained free-floating (syn. partially immersed, partially exposed to outside) in culture medium, and whereby sebaceous gland morphology was maintained in vitro (pg 600, col. 1). 
With respect to Claim 8, Philpott et al do not teach the pilosebaceous structure (syn. sebaceous-gland-structure) to touch a wall surface of the culture container during culture. Rather, Figure 6 shows the sebaceous-gland-structure is not contacted with a wall surface of the culture container. 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Kellum et al teach that hair is clipped in preparing a sebaceous gland (pg 610, col. 2, Collection of Skin), and therefore a sebaceous gland not including hair is used. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant appears to misunderstand the teachings of Kellum et al. The cited method merely clips hair from the skin, not the pilosebacous unit itself. Kellum et clearly taught that the isolated pilosebaceous unit comprises hair (Figure 1a) and that the pilosebaceous structure should remain attached to the epidermis, and that the sebaceous cellular function should be preserved so that metabolic studies can be performed (pg 611, col. 2). Rather, Kellum et al taught the step of detaching the sebaceous glands from the sebaceous-gland-structure just prior to placing the glands into lipid extraction buffer or another storage medium (pg 611, col. 1, “forceps were used…during the removal of the sebaceous gland….isolated sebaceous glands were immediately placed 

15. 	Claim(s) 6-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Philpott et al (Dermatologic Clinics 14(4): 595-607, 1996) in view of Kellum et al (Arch. Dermatol. 93(5): 610-612, 1966; of record), Xia et al (J. Invest. Dermatol. 93: 315-321, 1989), Narisawa et al (J. Invest. Dermatol. 103: 191-195, 1994), and Michel et al (In Vitro Cell Dev. Biol.—Animal 35:318-326, 1999), as applied to Claims 1-2 and 7-8 above, and in further view of Yoo et al (Biochem. Engin. J. 48: 323-331, 2010).
Determining the scope and contents of the prior art.
Philpott et al taught whereby the pilosebaceous units were maintained free-floating (syn. partially immersed, partially exposed to outside) in culture medium, and whereby sebaceous gland morphology was maintained in vitro (pg 600, col. 1). 
Michel et al taught the pilosebaceous units (in the context of skin equivalents) were cultured either submerged or at the air-liquid interface (pg 320, col. 2; Figure 3). 
Neither Philpott et al, Kellum et al, Xia et al, Narisawa et al, nor Michel et al teach wherein the sebaceous-gland-structure is completely immersed in the medium curing culturing. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 6-7, Yoo et al is considered relevant prior art for having taught in vitro hair growth models, whereby the hair follicle organ culture systems comprise culturing the hair follicles either submerged in a culture medium (Figure 4b) or partially submerged/partially exposed to outside (syn. air-liquid interface; Figure 4c). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first sebaceous-gland-structure culture condition, e.g. partial immersion/partial exposure to outside (syn. air-liquid interface), with a second sebaceous-gland-structure culture condition, to wit, complete immersion in a culture medium, in a method of culturing sebaceous-gland-structure with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” An artisan would have been obvious to one of ordinary skill in the art to substitute a first sebaceous-gland-structure culture condition, e.g. partial immersion/partial exposure to outside (syn. air-liquid interface), with a second sebaceous-gland-structure culture condition, to wit, complete immersion in a culture medium, in a method of culturing sebaceous-gland-structure because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art recognize that there are only two predictable, potential options, to wit, the sebaceous-gland-structure is either partially immersed (syn. air-liquid interface) or fully immersed (syn. submerged) in the culture medium, and could have pursued the known potential options with a reasonable expectation of success because those of ordinary skill in the art previously recognized and successfully reduced to practice the step of culturing hair follicle organ cultures in either partially immersed (syn. air-liquid interface) or fully immersed (syn. submerged) culture conditions (Yoo et al, Figures 4b-c). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 8, Philpott et al do not teach the pilosebaceous structure (syn. sebaceous-gland-structure) to touch a wall surface of the culture container during culture. Rather, Figure 6 shows the sebaceous-gland-structure is not contacted with a wall surface of the culture container. 
Yoo et al do not teach the pilosebaceous structure (syn. sebaceous-gland-structure) to touch a wall surface of the culture container during culture. Rather, Figures 4b-c illustrates the working concept that the organ is either partially immersed (syn. air-liquid interface) or fully immersed (syn. submerged) culture conditions, and with no apparent contact with a wall surface of the culture container.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

16. 	Claim(s) 3 and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Philpott et al (Dermatologic Clinics 14(4): 595-607, 1996) in view of Kellum et al (Arch. Dermatol. 93(5): 610-612, 1966; of record), Xia et al (J. Invest. Dermatol. 93: 315-321, 1989), Narisawa et al (J. Invest. Dermatol. 103: 191-195, 1994), and Michel et al (In Vitro Cell Dev. Biol.—Animal 35:318-326, 1999), as applied to Claims 1-2 and 7-8 above, and in further view of  Hwang et al (Int. J. Mol. Medicine 29: 195-201, 2012; of record), Guy et al (J. Invest. Dermatol. 106: 454-460, 1996; of record), and Ridden et al (J. Cell Science 95: 125-136, 1990).
Determining the scope and contents of the prior art.
Kellum et al taught the pilosebaceous structure should remain attached to the epidermis, and that the sebaceous cellular function should be preserved so that metabolic studies can be performed (pg 611, col. 2). 
Neither Philpott et al, Kellum et al, Xia et al, Narisawa et al, nor Michel et al teach a step of contacting a sebaceous-gland-structure culture with a test agent, and evaluating said test agent for an effect on sebum production.
with respect to Claim 3, Hwang et al is considered relevant prior art for having taught a method for evaluating the action of a test substance on a sebaceous-gland-structure derived from a skin tissue, to wit, mouse vibrissae hair bulb organ culture (Figure 1a) comprising epidermis, hair, and hair follicle, said sebaceous-gland-structure having a portion of dermis and subcutaneous tissue removed from the skin tissue. 
Hwang et al taught the step of culturing, in a suspended state in a medium (pg 196, col. 1, “organ culture”; Figure 1a). The specification fails to disclose how to actually culture in a suspended state beyond immersing, partially or wholly, the sebaceous-gland-structure in culture medium [0018]. The working examples (Example 1, [0067, 70]) merely discloses placing a sebaceous-gland-structure in a well of a 24-well plate, which is routinely practiced in the prior art. While it is stated that the sebaceous-gland-structure is cultured in a suspended state, the specification fails to disclose how the culture conditions necessarily keep the sebaceous-gland-structure suspended, countering the effects of gravity that would naturally draw down the sebaceous-gland-structure to contact the bottom wall surface of a culture container. Thus, on its face, it appears the step of placing the sebaceous-gland-structure in a culture container is, in and of itself, sufficient to functionally achieve culturing “in a suspended state”. 
Hwang et al taught the step of culturing the mouse vibrissae hair bulb organ culture in a suspended state in culture medium in the presence or absence of a test substance, e.g. adenosine (Figure 1b-c; Figures 2-5). 
Hwang et al taught the step of observing the sebaceous-gland-structure treated with the test agent, as well as the sebaceous-gland-structure not treated with the test agent, e.g. hair growth (Figure 1).

	Hwang et al do not teach the step of evaluating a difference in the dynamics of the sebaceous gland. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 3, Guy et al is considered relevant prior art for having taught a method for evaluating the action, more specifically, sebum production, of a test substance on a sebaceous-gland-structure derived from a skin tissue.
Guy et al taught the step of culturing, in a suspended state in a medium (pg 455, col. 1, Organ Maintenance of Sebaceous Glands, “Glands were maintained floating…”) a sebaceous-
The Examiner notes that while the specification discloses “a suspended state” means the sebaceous-gland-structure does not contact the wall surface of a culture container used for culture of the sebaceous-gland-structure [0018], the specification fails to disclose how to actually culture in a suspended state beyond immersing, partially or wholly, the sebaceous-gland-structure in culture medium [0018]. The working examples (Example 1, [0067, 70]) merely discloses placing a sebaceous-gland-structure in a well of a 24-well plate, which is routinely practiced in the prior art. While it is stated that the sebaceous-gland-structure is cultured in a suspended state, the specification fails to disclose how the culture conditions necessarily keep the sebaceous-gland-structure suspended, countering the effects of gravity that would naturally draw down the sebaceous-gland-structure to contact the bottom wall surface of a culture container. Thus, on its face, it appears the step of placing the sebaceous-gland-structure in a culture container is, in and of itself, sufficient to functionally achieve culturing “in a suspended state”. 
The sebaceous-gland-structure appears to be, in and of itself, naturally and inherently in a suspended state when placed in culture. The specification fails to disclose a first sebaceous-gland-structure that is necessarily adherent and incapable of being suspended in culture, as opposed to a second sebaceous-gland-structure that is necessarily non-adherent and suspended in culture.
Guy et al taught the steps of observing the three distinct sebocyte cell types of the sebaceous gland: 
i) peripheral undifferentiated cells; 
ii) partially differentiated cells, and 
iii) mature differentiated cells containing many lipid droplets (pg 455, col. 2). 
Guy et al taught the step of culturing the sebaceous-gland-structures in the presence and absence of a test substance, and comparing the results therefrom (Tables I-III). 
Guy et al taught the step of observing peripheral (syn. outermost layer) undifferentiated cells upon isolation and after at least 7 days in culture (pg 455, col. 2, “a large increase (syn. “differentiation speed”) in the number of undifferentiated peripheral cells”). 
Guy et al also taught the step of observing sebum production upon isolation and after at least 7 days in culture (pg 455, col. 2, “the rate of lipogenesis fell”). 

Ridden et al is considered relevant prior art for having taught the steps of comparing phenotypic results between isolated sebaceous gland structures cultured with or without a test agent (entire paper). Ridden et al taught that undifferentiated sebocytes are actively incorporating the tritiated thymidine (dividing cells); whereas, the partially differentiated and mature sebocytes do not (pg 129, col. 2, “undifferentiated cell population is the only dividing cell population”). Thus, those of ordinary skill in the art would immediately recognize that changes in thymidine uptake correlates with differentiation state, and thus rate of differentiation. Instant claims place no requirement as to a specific assay step by which the differentiation speed of index 2 is to be measured or determined. 
Ridden et al taught that while the formation of new, undifferentiated sebocytes may be unchanged, said new sebocytes do not differentiate fully, as demonstrated by decrease in sebum production (lipid vacuoles), progressive loss of lipogenesis, and development of peripheral sebocyte keratin staining (pg 135, col.s 1-2, joining ¶). 
Ridden et al taught that the sebocyte lifespan lies between 7 and 28 days, and thus a decrease in lipogenesis within 6 days is indicative of lipogenesis largely as a result of sebocytes that were committed to terminal differentiation at the time of isolation (pg 135, col. 2). Thus, the ordinary artisan would recognize that there is a natural decay (syn. “the number of disintegrated mature sebocytes present near a central part”) of mature sebocytes in culture, and that a decrease in lipogenesis is also an indirect measure of “the number of disintegrated mature sebocytes present near a central part”. The culture of sebaceous-gland-structures provides the ordinary artisan with a model system for studying the effect of test agents on human sebocyte turnover (pg 136, col. 1, conclusory statement). Those of ordinary skill in the art would recognize that “sebocyte turnover” refers to mature sebocytes present near the central part of the glands naturally disintegrating over time during culture, per their limited lifespan and cell death, to be replaced by the new, undifferentiated sebocytes at the outermost layer. Instant claims place no 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the culturing method of Kellum et al to further comprise the steps of comparing phenotypic results between isolated sebaceous-gland-structures cultured with or without a test agent, said phenotypic results including evaluation of the differentiation rate of undifferentiated sebocytes into mature sebocytes and/or the number of disintegrated mature sebocytes present near the central part of the gland, as taught by Guy et al and Ridden et al with a reasonable expectation of success because both Guy et al and Ridden et al taught that the rate of cell division, differentiation, and lipogenesis changes in response to test agents. Those of ordinary skill in the art have long-recognized that the sebocyte lifespan lies between 7 and 28 days, that there is a natural decay (syn. cell death, syn. “disintegration”) of 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 9, Philpott et al taught whereby the pilosebaceous units were maintained free-floating (syn. partially immersed, partially exposed to outside) in culture medium, and whereby sebaceous gland morphology was maintained in vitro (pg 600, col. 1). Philpott et al do not teach the pilosebaceous structure (syn. sebaceous-gland-structure) to touch a wall surface of the culture container during culture. Rather, Figure 6 shows the sebaceous-gland-structure is not contacted with a wall surface of the culture container. 
Hwang et al taught wherein the culturing is performed in a culture container, and wherein the subaceous-gland-structure does not contact a wall surface of the culture container (Figure 1).
Guy et al taught wherein the culturing is performed in a culture container, and wherein the subaceous-gland-structure does not contact a wall surface of the culture container (pg 455, col. 1, glands were maintained floating; Figure 1, the fixed glands are not touching a wall surface of the culture container).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Hwang et al do not teach the step of evaluating the dynamics of a sebaceous gland in response to a test agent, but merely growth of the hair follicle. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Guy et al and Ridden et al taught the steps of evaluating the dynamics of a sebaceous gland in response to a test agent. 

Citation of Relevant Prior Art
17. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nippon (JP-05-268949, October 19, 1993; of record in IDS) is considered relevant prior art for having disclosed a cell cluster that is used for observation ([0029] and [0030]). That cell cluster is formed by only undifferentiated sebaceous-gland cells which are free of epidermal cells and dermal cells (Paragraphs [0014] and [0024] of JP '949. 
However, the instant specification discloses [0011] that, a part constituted by a sebaceous gland, a hair and a hair follicle in the sebaceous-gland-structure has the same structure as that of a part constituted by a sebaceous gland, a hair, a hair follicle and epidermis in a skin tissue in a living body, except that all or a portion of each of the dermis and the subcutaneous tissue is removed from the skin tissue. Since the JP '949 cell cluster does not include a sebaceous gland, a hair, a hair follicle enclosing the hair, and epidermis, the JP '949 cell cluster is not the cultured sebaceous-gland structure recited in the pending claims. 

Conclusion
18. 	No claims are allowed. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633